Case 1:18-cV-22465-FA|\/| Document 29 Entered on FLSD Docket 12/14/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 18-22465-CIV-MORENO
UNITED STATES OF AMERICA,

Plaintiff,

VS.

CLARA G. MARTINEZ,

Defendant.
/

 

ORDER DENYING MOTION TO SET ASIDE CLERK'S DEFAULT
THIS CAUSE came before the Court upon Motion to Set Aside Clerk's Default and for
Good Cause (D.E. 26), filed on December 12, 2018.
THE COURT has considered the motion, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that the motion is DENIED.

A
DONE AND ORDERED in Chambers at Miami, Florida, this 4 5 of December

2018.

 

ED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

Clara G. Martinez, P;g S_g
1410 SW ll9th Ct.
Miami, FL 33184

